            Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                        Grand Jury H-19-1

UNITED STATES OF AMERICA                           CRIMINAL NO. - 3:21-cr-00089
                                                                    ----
                                                                                (SRU) (TOF)

        V.                                         VIOLATIONS:

RAY URENA, a.k.a. "Reuben,"                        21 U.S.C. § 846
WILMER ANGEL RUIZ-SERRANO,                         (Conspiracy to Distribute, and to Possess with
a.k.a. "Chi-Chi,"                                  Intent to Distribute Heroin, Fentanyl,
YAN REYES, a.k.a. "Juan,"                          Cocaine, Cocaine Base, and Oxycodone)
RAMON VARGAS,
JOHNATTAN FERNANDEZ-LOPEZ,                         21 U.S.C. § 841(a)(l) and (b)(l)(C)
and                                                (Possession with Intent to Distribute Fentanyl
JOSE LORA                                          and Oxycodone)

                                                   18 U.S.C. § 924(c)(l)(A)(i)
                                                   (Possession of a Firearm in Furtherance of a
                                                   Drug Trafficking Crime)

                                                   18 U.S.C. § 2
                                                   (Aiding and Abetting)


                                          INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
   (Conspiracy to possess with intent to distribute, and to distribute, heroin, fentanyl, cocaine,
                                 cocaine base, and oxycodone)

       1.       From in or about January 2020 through in or about May 2021, the precise dates

being unknown to the Grand Jury, in the District of Connecticut and elsewhere, the defendants

RAY URENA, a.k.a "Reuben," WILMER ANGEL RUIZ-SERRANO, a.k.a. "Chi-Chi," YAN

REYES, a.k.a. "Juan," RAMON VARGAS, JOHNATTAN FERNANDEZ-LOPEZ, and JOSE

LORA, and others known and unknown to the Grand Jury, knowingly conspired together and with

one another to possess with intent to distribute, and to distribute, controlled substances, contrary

to the provisions of Title 21, United States Code, Section 841(a)(l), namely:
            Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 2 of 9



             a. A mixture and substance containing a detectable amount of heroin, a Schedule I
                controlled substance;

             b. A mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-
                phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II controlled
                substance;

             c. A mixture and substance containing a detectable amount of cocaine, a Schedule II
                controlled substance;

             d. A mixture and substance containing a detectable amount of cocaine base ("crack
                cocaine"), a Schedule II controlled substance; and

             e. A mixture and substance containing a detectable amount of oxycodone, a Schedule
                II controlled substance.

                 QUANTITY OF HEROIN INVOLVED IN THE CONSPIRACY

       2.       Defendants RAY URENA, YAN REYES, RAMON VARGAS, JOHNATTAN

FERNANDEZ-LOPEZ, and JOSE LORA knew from their own conduct as members of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy, that the conspiracy involved 100 grams or more of a mixture and

substance containing a detectable amount of heroin, a Schedule I controlled substance, in violation

of Title 21 United States Code, Section 841(b)(l)(B)(i).

               QUANTITY OF FENTANYL lNVOLVED IN THE CONSPIRACY

       3.       Defendants RAY URENA, YAN REYES, RAMON VARGAS, JOHNATTAN

FERNANDEZ-LOPEZ, and JOSE LORA knew from their own conduct as members of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy, that the conspiracy involved 40 grams or more of a mixture and

substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in

violation of Title 21 United States Code, Section 841(b)(l)(B)(vi).

       4.       Defendant WILMER ANGEL RUIZ-SERRANO knew from his own conduct as a

member of the narcotics conspiracy charged in Count One and from the reasonably foreseeable

                                                 2
            Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 3 of 9




conduct of other members of that conspiracy, that the conspiracy involved a mixture and substance

containing a detectable amount offentanyl, a Schedule II controlled substance, in violation of Title

21, United States Code, Section 841(b)(l)(C).

                QUANTITY OF COCAINE IN                LVED IN THE CONSPIRACY

       5.       Defendants RAY URENA, YAN REYES, RAMON VARGAS, JOHNATTAN

FERNANDEZ-LOPEZ, and JOSE LORA knew from their own conduct as members of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy, that the conspiracy involved a mixture and substance containing a

detectable amount of cocaine, a Schedule II controlled substance, in violation of Title 21 United

States Code, Section 841(b)(l)(C).

             QUANTITY OF COCAINE BASE INVOLVED IN THE CONSPIRACY

       6.       Defendants RAY URENA, YAN REYES, RAMON VARGAS, JOHNATTAN

FERNANDEZ-LOPEZ, and JOSE LORA knew from their own conduct as members of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy, that the conspiracy involved 28 grams or more of a mixture and

substance containing a detectable amount of cocaine base, a Schedule II controlled substance, in

violation of Title 21 United States Code, Section 841(b)(l)(B)(iii).

              QUANTITY OF OXYCODONE 1. VOL VED IN THE CONSPIRACY

       7.       Defendants RAY URENA, YAN REYES, RAMON VARGAS, JOHNATTAN

FERNANDEZ-LOPEZ, and JOSE LORA knew from their own conduct as members of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy, that the conspiracy involved a mixture and substance containing a




                                                  3
            Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 4 of 9




detectable amount of oxycodone, a Schedule II controlled substance, in violation of Title 21 United

States Code, Section 841 (b)(1 )(C).

       All in violation of Title 21, United States Code, Section 846.

                                          COUNT TWO
                 (Possession with intent to distribute and distribution of fentanyl)

       8.       On or about January 8, 2020, in the District of Connecticut, the defendant WILMER

ANGEL RUIZ-SERRANO, a.k.a. "Chi Chi," knowingly and intentionally possessed with intent

to distribute, and did distribute, a controlled substance, namely a mixture and substance containing

a detectable amount of fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C), and

Title 18 United States Code, Section 2.

                                         COUNT THREE
                 (Possession with intent to distribute and distribution of fentanyl)

       9.       On or about January 30, 2020, in the District of Connecticut, the defendant YAN

REYES, a.k.a. "Juan," knowingly and intentionally possessed with intent to distribute, and did

distribute, a controlled substance, namely a mixture and substance containing a detectable amount

of fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                          COUNTFOUR
                 (Possession with intent to distribute and distribution of fentanyl)

        10.     On or about August 20, 2020, in the District of Connecticut, the defendants

RAMON VARGAS and JOHNATTAN FERNANDEZ-LOPEZ knowingly and intentionally

possessed with intent to distribute, and did distribute, a controlled substance, namely a mixture

and substance containing a detectable amount of fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C). and


                                                   4
         Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 5 of 9




Title 18 United States Code, Section 2.

                                         COUNT FIVE
                (Possession with intent to distribute and distribution of fentanyl)

       11.     On or about September 3, 2020, in the District of Connecticut, the defendant YAN

REYES, a.k.a. "Juan," knowingly and intentionally possessed with intent to distribute, and did

distribute, a controlled substance, namely a mixture and substance containing a detectable amount

of fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(C).

                                          COUNT SIX
                (Possession with intent to distribute and distribution of fentanyl)

       12.     On or about September 10, 2020, in the District of Connecticut, the defendant

RAMON VARGAS knowingly and intentionally possessed with intent to distribute, and did

distribute, a controlled substance, namely a mixture and substance containing a detectable amount

of fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                         COUNT SEVEN
                 (Possession with intent to distribute and distribution of fentanyl)

       13.     On or about November 6, 2020, in the District of Connecticut, the defendant YAN

REYES, a.k.a. "Juan," knowingly and intentionally possessed with intent to distribute, and did

distribute, a controlled substance, namely a mixture and substance containing a detectable amount

of fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).




                                                   5
          Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 6 of 9




                                         COUNT EIGHT
                 (Possession with intent to distribute and distribution of fentanyl)

       14.     On or about March 30, 2021, in the District of Connecticut, the defendants YAN

REYES, a.k.a. "Juan," and RAMON VARGAS knowingly and intentionally possessed with intent

to distribute, and did distribute, a controlled substance, namely a mixture and substance containing

a detectable amount of fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C) and

Title 18 United States Code, Section 2.

                                         COUNT NINE
              (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

       15.     On or about August 20, 2020, in the District of Connecticut, the defendant

JOHNATTAN FERNANDEZ-LOPEZ knowingly possessed a firearm, specifically, a Glock 23

.40 caliber semi-automatic pistol bearing serial number WPT360, in furtherance of a drug

trafficking crime for which he may be prosecuted in a court of the United States, that is, Conspiracy

to Possess with Intent to Distribute Heroin, Fentanyl, Cocaine, Cocaine Base, and Oxycodone, and

Possession with Intent to Distribute and Distribution of Fentanyl, in violation of Title 21, United

States Code, Section 841(a)(l), 841(b)(l)(C), and 846 as charged in Counts One and Four of this

Indictment.

       In violation of Title 18, United States Code, Section 924(c)(1 )(A)(i).

                                          COUNT TEN
              (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

        16.    On or about May 18, 2021, in the District of Connecticut, the defendant RAY

URENA, a.k.a. "Reuben," knowingly possessed a firearm, specifically, a Glock 23 .40 caliber

semi-automatic pistol bearing serial number WPT360, in furtherance of a drug trafficking crime

for which he may be prosecuted in a court of the United States, that is, Conspiracy to Possess with


                                                  6
          Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 7 of 9




Intent to Distribute, and to Distribute, Heroin, Fentanyl, Cocaine, Cocaine Base, and Oxycodone,

as charged in Count One of the Indictment.

       In violation of Title 18, United States Code, Section 924( c)(1 )(A)(i).


                                  FORFEITURE ALLEGATION
                                  (Controlled Substance Offense)

       17.     Upon conviction of one or more of the controlled substance offenses charged in

Counts One through Eight of this Indictment, the defendant RAY URENA, WILMER ANGEL

RUIZ-SERRANO, YAN REYES, RAMON VARGAS, JOHNATTAN FERNANDEZ-LOPZ, and

JOSE LORA, shall forfeit to the United States, pursuant to Title 21, United States Code, Section

853, all right, title, and interest in any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result of the violation of Title 21, United States Code, Section 841, and

any property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, this violation and a sum of money equal to the total amount of proceeds obtained

as a result of the offense, including, but not limited to, the following items seized on or about May

18, 2021: (a) a Jimenez JA-22 semi-automatic pistol bearing serial number 1165499; (b) a Glock

23 .40 caliber semi-automatic pistol bearing serial number WPT360; and (c) approximately

$54,000 of United States currency; as well as approximately $51,000 seized on or about December

20,2020

        18.    If any of the above-described forfeitable property, as a result of any act or omission

of the defendant, cannot be located upon the exercise of due diligence, has been transferred, sold

to, or deposited with a third party, has been placed beyond the jurisdiction of the court, has been

substantially diminished in value, or has been commingled with other property that cannot be

divided without difficulty, it is the intent of the United States, pursuant to Title 21, United States



                                                  7
         Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 8 of 9



Code, Section 853(p ), to seek forfeiture of any other property of the defendant up to the value of

the forfeitable property described above.

       All in accordance with Title 21, United States Code, Sections 853 and 881, and Rule

32.2(a) of the Federal Rules of Criminal Procedure.

                                 FORFEITURE ALLEGATION
                                     (Firearm Offenses)

       19.     Upon conviction of Count Nine and/or Ten of this Indictment, the defendants RAY

URENA and JOHNATTAN FERNANDEZ-LOPEZ shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 924( d), and Title 28, United States Code, Section 2461 (c),

all firearms and ammunition involved in the commission of the offense including, but not limited

to, the following items seized on or about on or about May 18, 2021: (a) a Jimenez JA-22 semi-

automatic pistol bearing serial number 1165499; and (b) a Glock 23 .40 caliber semi-automatic

pistol bearing serial number WPT360.




                                                 8
         Case 3:21-cr-00089-SRU Document 21 Filed 05/25/21 Page 9 of 9




       All in accordance with Title 18, United States Code, Section 924(d); Title 28, United States

Code, Section U.S.C. § 2461(c); Title 21, United States Code, Section 853; and Rule 32.2(a) of

the Federal Rules of Criminal Procedure.

                                                 A TRUE BILL




  ~oARD C BOYLE
ACTING UNITED STATES




ANGEL KRULL
ASSISTANT UNITED STATES ATTORNEY




                                                 9
